Citation Nr: 1758819	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for Wegener's granulomatosis. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

On November 27, 2017, the Board received from the Veteran a motion for advancement on the docket based on the Veteran's age.  As the Veteran was born in May 1937, he meets the criteria for AOD based on advanced age.  See 38 C.F.R. § 20.900 (c)(1) (2017).  38 U.S.C. § 7107(a)(2) (2012).  Therefore, the motion to advance the appeal on the Board's docket is granted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection for Wegener's granulomatosis is warranted as a result of his duties in service.  He specifically asserts that his exposure to asbestos and lead paint during service resulted in his development of Wegener's granulomatosis and its accompanying side effects of chronic obstructive pulmonary disease (COPD), a weakened immune system, deviated septum, and compromised kidney and liver function.  He states that he was stationed on the U.S.S. Albemarle when it was being refitted to host seaplanes at the Philadelphia Naval Shipyard.  Per his duties as an aviation machinist, he was responsible for assisting the welders by carrying 4x6 foot sheets of asbestos to prevent sparks from escaping the work area.  The Veteran states that he was exposed to asbestos for six months and had constant exposure to lead paint as part of the aircrew for two years.  See February 2016 Correspondence. 

Although service treatment records are absent complaints of or treatment for Wegener's granulomatosis, service personnel records document that the Veteran did serve aboard the U.S.S. Albemarle as an aircraft engine mechanic.  VA acknowledges that this (jet engine mechanic) is an occupational specialty which involves probable exposure to asbestos.  See VBA Manual M21-1, IV.ii.1.I.3.c.

Post-service treatment records also show diagnoses of and treatment for Wegener's granulomatosis with pulmonary and renal involvement, chronic kidney disease, and COPD. 

The Veteran has not yet been afforded a VA examination in connection with his service connection claim for Wegener's granulomatosis.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's probable exposure to asbestos in service, and his current respiratory diagnoses, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

Updated VA treatment records should also be requested on remand.  38 U.S.C. 
§ 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from May 2014 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the etiology of his Wegener's granulomatosis.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following:

a. With respect to Wegener's granulomatosis, to include pulmonary and renal involvement, is it at least as likely as not (50 percent probability or greater) that this disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, on the Veteran's probable in-service exposure to asbestos and his reports that he was exposed to lead paint when stationed aboard the U.S.S. Albemarle.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




